  Case 16-00313         Doc 66     Filed 12/10/18 Entered 12/10/18 08:12:46              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-00313
         VIRGINIA HELEN SIMMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/06/2016.

         2) The plan was confirmed on 03/24/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/21/2016, 01/22/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-00313            Doc 66       Filed 12/10/18 Entered 12/10/18 08:12:46                      Desc Main
                                          Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                 $13,055.00
         Less amount refunded to debtor                              $299.37

NET RECEIPTS:                                                                                        $12,755.63


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $3,910.00
    Court Costs                                                                   $0.00
    Trustee Expenses & Compensation                                             $559.96
    Other                                                                         $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,469.96

Attorney fees paid and disclosed by debtor:                       $90.00


Scheduled Creditors:
Creditor                                           Claim         Claim            Claim        Principal      Int.
Name                                     Class   Scheduled      Asserted         Allowed         Paid         Paid
ALL CREDIT LENDERS                   Unsecured         400.00        300.00             0.00           0.00       0.00
ALLEGRO                              Unsecured      3,900.00       4,132.17         4,132.17        450.05        0.00
BANK OF AMERICA NA                   Unsecured            NA         395.42           395.42          46.90       0.00
CAPITAL ONE AUTO FINANCE             Unsecured            NA     10,962.97        10,962.97       1,442.68        0.00
CAPITAL ONE AUTO FINANCE             Unsecured      6,486.00       7,605.00         7,605.00      1,000.78        0.00
CAPITAL ONE BANK USA                 Unsecured         883.00        937.83           937.83        117.29        0.00
CASTLEPAYDAY.COM                     Unsecured         600.00           NA               NA            0.00       0.00
CERASTES LLC                         Unsecured      1,964.00       1,250.89         1,250.89        156.44        0.00
CERASTES LLC                         Unsecured            NA       2,054.66         2,054.66        263.60        0.00
CHI-TOWN FURNITURE INC               Unsecured         900.00           NA               NA            0.00       0.00
CHI-TOWN FURNITURE INC               Secured           900.00           NA            900.00        827.09        9.73
CITY OF CHICAGO DEPT OF REVENU Unsecured               700.00      2,264.00         2,264.00        290.46        0.00
CITY OF CHICAGO PARKING BUREAU Unsecured            1,920.00            NA               NA            0.00       0.00
EQUIFAX                              Unsecured           0.00           NA               NA            0.00       0.00
Experian Information Solutions, Inc. Unsecured           0.00           NA               NA            0.00       0.00
GREAT AMERICAN FINANCE               Unsecured      1,119.00       1,129.29         1,129.29        133.94        0.00
GREAT AMERICAN FINANCE               Unsecured            NA       1,129.29              NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY Unsecured            1,864.00       1,864.00         1,864.00        239.14        0.00
ILLINOIS CASH ADVANCE                Unsecured         795.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE             Priority       1,344.00       1,384.41         1,384.41      1,384.41        0.00
INTERNAL REVENUE SERVICE             Unsecured            NA          12.78            12.78           0.00       0.00
JPMORGAN CHASE BANK NA               Secured       18,800.00     21,807.66            929.69        929.69      21.57
JPMORGAN CHASE BANK NA               Secured        2,725.00     21,807.66        21,807.66            0.00       0.00
MIDLAND FUNDING                      Unsecured      1,525.00       1,500.90         1,500.90        187.71        0.00
MIDLAND FUNDING                      Unsecured         381.00        401.94           401.94          47.67       0.00
MOREQUITY                            Unsecured           0.00           NA               NA            0.00       0.00
NORDSTROM                            Unsecured         507.00           NA               NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC          Unsecured         515.00           NA               NA            0.00       0.00
QUANTUM3 GROUP LLC                   Unsecured         306.00        507.61           507.61          66.80       0.00
QUANTUM3 GROUP LLC                   Unsecured         135.00        197.55           197.55          15.77       0.00
SYNCHRONY BANK                       Unsecured      1,453.00       1,525.20         1,525.20        190.74        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-00313        Doc 66        Filed 12/10/18 Entered 12/10/18 08:12:46                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal       Int.
Name                                  Class   Scheduled        Asserted      Allowed         Paid          Paid
TEMPOE LLC                        Unsecured            NA           935.00        935.00        110.89         0.00
TRANS UNION                       Unsecured           0.00             NA            NA            0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     67,239.00       68,520.54     68,520.54            0.00        0.00
US EMPLOYEES CREDIT UNION         Unsecured            NA           814.10        814.10        104.44         0.00
US EMPLOYEES CREDIT UNION         Secured        2,945.00              NA            NA            0.00        0.00
VERIPRO SOLUTIONS INC             Secured      100,000.00      123,436.10           0.00           0.00        0.00
VERIPRO SOLUTIONS INC             Secured              NA         3,758.05         90.66          90.66        0.00
VERIPRO SOLUTIONS INC             Unsecured     24,342.00              NA            NA            0.00        0.00
ZINGO CASH                        Unsecured      1,000.00         1,257.18      1,257.18        157.22         0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00                  $0.00
      Mortgage Arrearage                                     $90.66                $90.66                  $0.00
      Debt Secured by Vehicle                               $929.69               $929.69                 $21.57
      All Other Secured                                  $22,707.66               $827.09                  $9.73
TOTAL SECURED:                                           $23,728.01             $1,847.44                 $31.30

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                  $0.00              $0.00                  $0.00
       All Other Priority                                    $1,384.41          $1,384.41                  $0.00
TOTAL PRIORITY:                                              $1,384.41          $1,384.41                  $0.00

GENERAL UNSECURED PAYMENTS:                             $108,269.03             $5,022.52                  $0.00


Disbursements:

       Expenses of Administration                                 $4,469.96
       Disbursements to Creditors                                 $8,285.67

TOTAL DISBURSEMENTS :                                                                            $12,755.63




UST Form 101-13-FR-S (09/01/2009)
  Case 16-00313         Doc 66      Filed 12/10/18 Entered 12/10/18 08:12:46                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
